Title: From George Washington to the Dey of Algiers, 21 March 1793
From: Washington, George
To: Algiers, dey of



[Philadelphia, 21 March 1793]

Being desirous of establishing and cultivating Peace and Harmony between our Nation and the Dey, Regency, and People of Algiers, I have appointed David Humphreys, one of our distinguished Citizens, a Commissioner Plenipotentiary, giving him full Power to negotiate and conclude a Treaty of Amity and Commerce with you. And I pray you to give full credit to whatever shall be delivered to you on the part of the United States, by him, and particularly when he shall assure you of our sincere desire to be in Peace and Friendship with you, and your People. And I pray God to give you Health and Happiness. Done at Philadelphia this Twenty first day of March 1793, and in the seventeenth Year of the Independence of these United States.

Go: Washington
By the PresidentTh: Jefferson

